This suit was instituted by the State of Texas, under Art. 666 — 29, Vernon's Tex.Pen. Code 1936, to enjoin Harold Letcher from selling, etc., intoxicating liquor in a building owned by him in Mitchell County; to declare the building a common nuisance, and for an order closing the place for a period of one year, or until the owner should execute a bond as required by law.
Upon a trial on the merits, judgment was rendered for the plaintiff as prayed for and in accordance with the aforesaid statute. Defendant has appealed and by supersedeas bond has suspended enforcement of the judgment pending appeal.
Appellant has filed no brief. Appellee has filed a brief and appeared by counsel. We have examined appellee's brief and the judgment of the court. We find the judgment is such as can be affirmed under the view presented by appellee, and that the record as presented shows no reversible error. Without examining the record further, in accordance with the Courts of Civil Appeals Rule No. 39, we affirm the judgment of the trial court. Guaranty Old Line Life Ins. Co. v. Leonard, Tex. Civ. App. 109 S.W.2d 1091.
Affirmed.